EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment and terminal disclaimer received December 23, 2021.  Claim 21 was added.  Claims 1, 4-7, 11-13, 15, 19 and 20 were amended.  Claim 14 is a cancelled claim.  Claims 1-13 and 15-21 are pending.
The terminal disclaimer filed on December 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,722,205; US 10,312,458; US 9,184,397; and US application 16/037,164 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The previous rejections have been overcome by the response received December 23, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 21, a period has been inserted at the end of the claim.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Takiguchi et al. (EP 1 238 981 A2), which teaches iridium complexes and was discussed in the previous office action.  The reference fails to teach or to render obvious the specifically substituted iridium complexes as claimed. 
Claims 1-13 and 15-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786